Citation Nr: 0001693	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability for 
residuals of a gunshot wound (GSW) of the right thumb.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in May 1998.  The RO received his 
substantive appeal later that month.  Following additional 
development, the veteran was issued a supplemental statement 
of the case in October 1998.

The veteran's claim for a permanent and total disability 
rating for pension purposes is the subject of the 'REMAND,' 
appended to the end of this decision.


FINDING OF FACT

The veteran's GSW residuals, as shown by recent VA 
examination, is primarily manifested by a 0.5 centimeter long 
by 1 millimeter wide fading scar, brownish in color, on the 
proximal aspect and a 0.5 centimeter long by 1 millimeter 
wide, linear shaped scar with loss of color on the distal 
aspect of the thenar area, just a the base of the thumb.  The 
scars are non-tender and non-disfiguring and there is no 
evidence of any muscle injury or anatomical defect.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability rating for residuals of a GSW of the right thumb 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to an increased 
(compensable) disability rating for residuals of a GSW of the 
right thumb is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible. Generally, a claim for an increased 
evaluation is considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the veteran's service medical records 
confirm that he suffered a perforating gunshot wound of the 
thenar eminence of the right thumb with no major artery or 
nerve involvement in April 1953.  The RO subsequently granted 
service connection and assigned an initial noncompensable 
disability rating under Diagnostic Code 7805 in a February 
1973 rating decision.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was last afforded VA examination for compensation and 
pension purposes in August 1997, at which time he complained 
of pain in the right thumb upon doing abduction.  Upon 
grabbing a cup of coffee, he complained of numbness of the 
right hand fingers.  The veteran also referred to loss of 
strength of the right thumb.  It was noted that the veteran 
is right-handed.  On physical examination, the veteran was 
found to have no anatomical defects of the right hand.  The 
veteran could touch the tip of his right thumb and the tip of 
all fingers of the right hand.  He could also touch with the 
tip of all fingers of the right hand, the median transverse 
fold of the palm of the right hand. On the proximal aspect of 
the right thumb, there was a 0.5 centimeter long by 
1 millimeter wide fading scar, brownish in color, which was 
not tender to palpation.  On the distal aspect of the thenar 
area, just at the base of the thumb, there was a 
0.5 centimeter long by 1 millimeter wide linear-shaped scar 
with loss of color, which was not tender to palpation.  It 
was also a fading scar.  These scars were not inflamed or 
swollen, and had no depression.  There was a good vascular 
supply with no ulceration, adherence or herniations.  They 
were not cosmetically disfiguring and were not affecting the 
function of the part effected.  Muscle strength of the right 
hand grip muscles was 5/5, which is normal.  There was no 
muscle atrophy of any muscle of the right hand and thumb.  
The veteran had full range of motion of the right wrist, 
which was noted to be pain free.  He also had full range of 
motion of the right thumb, which was noted to be pain free.  
The diagnosis was residuals of a GSW to the right thumb with 
residual scar, healed.

According to Diagnostic Code 7805 (1999), scars are to be 
rated based upon the limitation of function of the affected 
part.  In the case of superficial scars a 10 percent 
disability evaluation is warranted for those that are poorly 
nourished with repeated ulceration, 38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999), or which are tender and painful 
on objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (1999).

Review of the most recent VA compensation examination reveals 
that the veteran's current symptomatology is not consistent 
with a compensable disability evaluation.  Indeed, the August 
1997 VA examination report does not reflect findings of a 
tender, painful, or poorly nourished scar such that a 
compensable rating under Diagnostic Codes 7803, 7804 and 7805 
is justified.  Although the medical evidence establishes that 
the veteran's GSW was a through and through injury, there is 
no objective medical evidence of muscle injury or anatomical 
deformity of the right hand.  Moreover, the veteran could 
touch the tip of his right thumb and the tip of all fingers 
of the right hand.  Therefore, entitlement to separate 
disability evaluations under the criteria set forth in 38 
C.F.R. §§ 4.71a (Diagnostic Codes 5216-5226) and 4.73 
(Diagnostic Code 5307-5309) are not for application.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (a disability can be 
assigned a separate disability evaluation under different 
diagnostic codes, providing that the symptomatology so rated 
is not duplicative or overlapping).  As the Board knows of no 
other basis which would provide the veteran with a higher 
schedular evaluation, his claim for an increased 
(compensable) disability rating is denied.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) disability rating for residuals of 
a GSW of the right thumb is denied.


REMAND

The veteran's nonservice-connected (NSC) disabilities include 
a left foot disorder; a right arm disorder; an ear condition; 
hypertension, benign prostatic hypertrophy; and chronic 
dermatophytosis, each rated as noncompensable.  His total 
combined disability rating is 10 percent.  Nonetheless, he 
contends that his nonservice-connected disabilities have 
rendered him permanently disabled and unemployable.

A longitudinal review of the record reveals that the RO last 
rated all of the veteran's nonservice-connected disabilities 
for compensation and pension purposes in June 1996, almost 4 
years ago, and the sparse medical evidence submitted since 
that time is inadequate for the purpose of determining the 
nature and severity of these disabilities.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Additionally, the Board observes that since the RO's June 
1996 rating decision, various amendments became effective as 
to sections of the VA Schedule for Rating Disabilities 
(Rating Schedule) pertaining to the Cardiovascular System 
(January 12, 1998) and Diseases of the Ear (June 10, 1999).  
The Court of Appeals for Veterans Claims (Court) has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Because Congress has not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to 
undergo a new examination and have his claim reviewed under 
the most favorable of the applicable rating criteria.  
Karnas, supra.

Furthermore, in rating musculoskeletal disabilities, 38 
C.F.R. § 4.40 (1999) (regarding functional loss due to pain) 
must be considered apart from and in addition to the 
appropriate Diagnostic Code(s).  See DeLuca, 8 Vet. App. at 
204-206, 208.

Additionally, it is noted that that several decisions of the 
Court have redefined the approach to be taken in adjudication 
of claims for entitlement to a permanent and total disability 
rating for pension purposes.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The Court discussed in the aforementioned decisions, in 
pertinent part, the need to ascertain all disabilities 
affecting employability, accumulate medical data pertinent to 
the nature and severity of those disorders, and rate those 
entities under the VA's Rating Schedule.  The Court has also 
instructed that when considering pension claims, the VA 
should make sure that each of the veteran's disabilities has 
been assigned a rating under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his various nonservice-
connected disabilities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  The RO should then schedule the 
appellant for a VA general medical 
examination and special 
otolaryngological, cardiovascular, 
genitourinary, dermatologic and 
orthopedic examinations for purposes of 
determining whether he is permanently and 
totally disabled for pension purposes.  
In particular, the examiners are 
requested to give an opinion as to the 
effect of the disabilities on 
employability.  All indicated tests and 
studies, to include appropriate range of 
motion studies and audiometric testing, 
should be done.  All subjective 
complaints and objective findings should 
be reported in detail.  As to his 
orthopedic disabilities, the examiners 
should provide a thorough description of 
any observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations.  Therefore, 
the veteran's claims folder should be 
made available to each examiner prior to 
his/her examination of the veteran, and 
the examiners are asked to review the 
claims folder prior to the examinations 
in order to reconcile the clinical 
reports of record.  In addition, the 
examiners should render an opinion as to 
the severity of each disability found and 
the impact each disability has, whether 
singularly or in combination, on the 
appellant's employability.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO should also review all the 
evidence in reference to the veteran's 
claim for a permanent and total 
disability rating for pension purposes 
and if any change in the ratings assigned 
in the June 1996 rating decision is 
warranted by the new evidence, or if the 
veteran is found to have any ratable 
disability not evaluated at that time, a 
new rating should be prepared to ensure 
that each of the veteran's disabilities 
has been assigned a rating under the 
Rating Schedule.  To this end, review 
should be undertaken in light of DeLuca, 
supra and with consideration given to any 
additional evidence that may have been 
added to the record.  In addition, 
consideration should be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999) and any additional applicable laws 
and regulations.

5.  The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should then consider 
whether what the Court has referred to as 
the "average person" test provided 
under 38 U.S.C.A. § 1502(a)(1) (West 
1991) and 38 C.F.R. 
§ 4.15 (1999) is applicable.  Talley, 
supra; Brown, supra.

6.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
and the permanency requirement are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown, 2 Vet. App. at 447.

7.  If this determination remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the veteran's appeals.  Therefore, the veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(1999) failure to cooperate by attending any portion of the 
requested VA examination may result in an adverse 
determination, in whole or in part.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

